BLD-304                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1478
                                       ___________

                                 ROBIN NEIL SNYDER,
                                              Appellant

                                             v.

                       ATTORNEY GENERAL UNITED
                     STATES OF AMERICA; OFFICE OF
                 ATTORNEY GENERAL UNITED STATES OF
             AMERICA; UNITED STATES DEPARTMENT OF JUSTICE
                   ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 1-15-cv-00432)
                       District Judge: Honorable Renee M. Bumb
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 20, 2015
              Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                             (Opinion filed: August 25, 2015)
                                        _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Robin Snyder, a federal prisoner, appeals the dismissal of his 28 U.S.C. § 2241

petition. We will affirm.

       In 2008, Snyder received a 97-month sentence for wire fraud, money laundering,

and obstruction of justice. In his § 2241 petition, Snyder sought credit for 389 days of

alleged pretrial detention. This period was comprised of Snyder’s day of arrest and a

subsequent period of 388 days of pretrial home detention.1 Snyder relied largely on 18

U.S.C. § 3585(b), which generally entitles defendants to credit for time spent in “official

detention” prior to the commencement of their sentences. The District Court dismissed

with prejudice Snyder’s claim regarding his 388 days of home confinement, finding it

“facially meritless.” Memorandum Opinion and Order at 4-5. The Court dismissed

Snyder’s claim regarding his arrest day without prejudice for failing to exhaust his

administrative remedies with the federal Bureau of Prisons. Id. It concluded that

Snyder’s sending of three demand letters to United States Attorney General did not

qualify as exhaustion. Id. at 4. We agree with the District Court’s resolution of Snyder’s

claims.

       “A defendant shall be given credit toward the service of a term of imprisonment

for any time he has spent in official detention prior to the date the sentence


1
 In a document filed in this Court, Snyder alleges he spent nine days in a local jail and
379 days in home detention. As Snyder did not present this claim to the District Court,
we will not address it.
                                              2
commences….” 18 U.S.C. § 3585(b). The Supreme Court has held “a defendant suffers

‘detention’ only when committed to the custody of the Attorney General; a defendant

admitted to bail on restrictive conditions… is ‘released.’” Reno v. Koray, 515 U.S. 50,

57 (1995). In Koray, the defendant was required to be confined in a community

treatment center as a condition of bail. Id. at 53. The Supreme Court held this

confinement could not be credited for time served because “credit for time spent in

‘official detention’ under § 3585(b) is available only to those defendants who were

detained in a ‘penal or correctional facility….’” Id. at 58.

       In this case, Snyder was confined at home, not in any penal or correctional facility.

Although he was subject to restrictions, he was not subject to official detention during his

period of home confinement. Therefore, his time spent in home detention as a condition

of bail cannot be credited as time served.

       Snyder also seeks credit for the day of his arrest. We agree with the District Court

that Snyder has not exhausted administrative remedies as to the claim. See Moscato v.

Federal Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996). He must do so before raising

this claim in federal court.

       For the reasons above, the judgment of the District Court is affirmed.




                                              3